Exhibit 10.2

 

CHANGE IN CONTROL AGREEMENT

 

This Agreement is entered into as of November 19, 2010 between Aon Corporation,
a Delaware corporation, and Russell P. Fradin (the “Executive”).

 

WHEREAS, the Executive will serve as a key employee of the Company (as defined
in Section 1) and the Executive’s services and knowledge are valuable to the
Company in connection with the management of one or more of the Company’s
principal operating facilities, divisions, departments or subsidiaries; and

 

WHEREAS, the Board (as defined in Section 1) has determined that it is in the
best interests of the Company and its stockholders to secure the Executive’s
services and to ensure the Executive’s dedication and objectivity in the event
of any threat or occurrence of, or negotiation or other action that could lead
to, or create the possibility of, a Change in Control (as defined in Section 1)
of the Company, without concern as to whether the Executive might be hindered or
distracted by personal uncertainties and risks created by any such possible
Change in Control, and to encourage the Executive’s full attention and
dedication to the Company, the Board has authorized the Company to enter into
this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the Company and the Executive hereby agree as
follows:

 

1.                                       Definitions.  As used in this
Agreement, the following terms shall have the respective meanings set forth
below:

 

(a)                                  “Board” means the Board of Directors of the
Company.

 

(b)                                 “Cause” means:

 

(1)                                  a material breach by the Executive of those
duties and responsibilities of the Executive which do not differ in any material
respect from the duties and responsibilities of the Executive during the 90-day
period immediately prior to a Change in Control (other than as a result of
incapacity due to physical or mental illness) which is demonstrably willful and
deliberate on the Executive’s part, which is committed in bad faith or without
reasonable belief that such breach is in the best interests of the Company and
which is not remedied in a reasonable period of time after receipt of written
notice from the Company specifying such breach;

 

(2)                                  gross misconduct, theft, fraud, breach of
trust or any act of dishonesty by the Executive which results in material harm
to the Company; or

 

(3)                                  the commission by the Executive of a felony
involving moral turpitude.

 

--------------------------------------------------------------------------------


 

(c)                                  “Change in Control” means:

 

(1)                                  the acquisition by any individual, entity
or group (a “Person”), including any “person” within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 30% or more of either (i) the then
outstanding shares of common stock of the Company (the “Outstanding Common
Stock”) or (ii) the combined voting power of the then outstanding securities of
the Company entitled to vote generally in the election of directors (the
“Outstanding Voting Securities”); excluding, however, the following: (A) any
acquisition directly from the Company (excluding any acquisition resulting from
the exercise of an exercise, conversion or exchange privilege unless the
security being so exercised, converted or exchanged was acquired directly from
the Company), (B) any acquisition by the Company, (C) any acquisition by an
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company, or (D) any acquisition by any
corporation pursuant to a transaction which complies with clauses (i), (ii) and
(iii) of subsection (3) of this Section 1(c); provided further, that for
purposes of clause (B), if any Person (other than the Company or any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company) shall become the beneficial owner of 30%
or more of the Outstanding Common Stock or 30% or more of the Outstanding Voting
Securities by reason of an acquisition by the Company, and such Person shall,
after such acquisition by the Company, become the beneficial owner of any
additional shares of the Outstanding Common Stock or any additional Outstanding
Voting Securities and such beneficial ownership is publicly announced, such
additional beneficial ownership shall constitute a Change in Control;

 

(2)                                  individuals who, as of the date hereof,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of such Board; provided that any individual who becomes a
director of the Company subsequent to the date hereof whose election, or
nomination for election by the Company’s stockholders, was approved by the vote
of at least a majority of the directors then comprising the Incumbent Board
shall be deemed a member of the Incumbent Board; and provided further, that any
individual who was initially elected as a director of the Company as a result of
an actual or threatened solicitation by a Person other than the Board for the
purpose of opposing a solicitation by any other Person with respect to the
election or removal of directors, or any other actual or threatened solicitation
of proxies or consents by or on behalf of any Person other than the Board shall
not be deemed a member of the Incumbent Board;

 

(3)                                  the consummation of a reorganization,
merger or consolidation or sale or other disposition of all or substantially all
of the assets of the Company (a “Corporate Transaction”); excluding, however, a
Corporate Transaction pursuant to which (i) all or substantially all of the
individuals or entities who are the beneficial owners, respectively, of the
Outstanding Common Stock and the Outstanding Voting Securities immediately prior
to such Corporate Transaction will beneficially own, directly or indirectly,
more than 60% of, respectively, the outstanding shares of common

 

2

--------------------------------------------------------------------------------


 

stock, and the combined voting power of the outstanding securities entitled to
vote generally in the election of directors, as the case may be, of the
corporation resulting from such Corporate Transaction (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or
indirectly) in substantially the same proportions relative to each other as
their ownership, immediately prior to such Corporate Transaction, of the
Outstanding Common Stock and the Outstanding Voting Securities, as the case may
be, (ii) no Person (other than:  the Company; any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company; the corporation resulting from such Corporate
Transaction; and any Person which beneficially owned, immediately prior to such
Corporate Transaction, directly or indirectly, 30% or more of the Outstanding
Common Stock or the Outstanding Voting Securities, as the case may be) will
beneficially own, directly or indirectly, 30% or more of, respectively, the
outstanding shares of common stock of the corporation resulting from such
Corporate Transaction or the combined voting power of the outstanding securities
of such corporation entitled to vote generally in the election of directors and
(iii) individuals who were members of the Incumbent Board will constitute at
least a majority of the members of the board of directors of the corporation
resulting from such Corporate Transaction; or

 

(4)                                  the consummation of a plan of complete
liquidation or dissolution of the Company.

 

(d)                                 “Code” means the Internal Revenue Code of
1986, as amended.

 

(e)                                  “Company” means Aon Corporation, a Delaware
corporation.

 

(f)                                    “Good Reason” means, without the
Executive’s express written consent, the occurrence of any of the following
events after a Change in Control:

 

(1)                                  a material adverse change in the nature or
scope of the Executive’s authority, powers, functions, duties or
responsibilities as in effect immediately prior to such Change in Control;

 

(2)                                  a material reduction by the Company in the
Executive’s rate of annual base salary or bonus opportunity as in effect
immediately prior to such Change in Control or as the same may be increased from
time to time thereafter;

 

(3)                                  the failure of the Company to continue in
effect any material employee benefit plan or compensation plan in which the
Executive is participating immediately prior to such Change in Control, unless
the Executive is permitted to participate in other plans providing the Executive
with substantially comparable benefits, or the taking of any action by the
Company which would adversely affect the Executive’s participation in or
materially reduce the Executive’s benefits under any such plan;

 

 

3

--------------------------------------------------------------------------------


 

(4)                                  a change in the Executive’s primary
employment location to a location that is more than 50 miles from the primary
location of the Executive’s employment at the time of such Change in Control; or

 

(5)                                  the failure of the Company to obtain from
any successor or transferee of the Company an express written and unconditional
assumption of the Company’s obligations under this Agreement, as further
described in Section 12(b) of this Agreement.

 

For purposes of this Agreement, any good faith determination of Good Reason made
by the Executive shall be conclusive; provided, however, that an isolated,
insubstantial and inadvertent action taken in good faith and which is remedied
by the Company promptly after receipt of notice thereof given by the Executive
shall not constitute Good Reason.

 

The Executive’s employment may be terminated by the Executive for Good Reason if
(x) an event or circumstance set forth in this Section 1(f) shall have occurred
and the Executive provides the Company with written notice thereof within 90
days after the Executive has knowledge of the occurrence or existence of such
event or circumstance, which notice shall specifically identify the event or
circumstance that the Executive believes constitutes Good Reason, (y) the
Company fails to correct the circumstance or event so identified within 30 days
after the receipt of such notice, and (z) the Executive resigns during the
Termination Period and after the date of delivery of the notice referred to in
clause (x) above.

 

(g)                                 “Nonqualifying Termination” means a
termination of the Executive’s employment (1) by the Company for Cause, (2) by
the Executive for any reason other than a Good Reason, (3) as a result of the
Executive’s death or (4) by the Company due to the Executive’s absence from the
Executive’s duties with the Company on a full-time basis for at least 180
consecutive days as a result of the Executive’s incapacity due to physical or
mental illness.

 

(h)                                 “Termination Date” means the date during the
Termination Period on which the Executive’s employment is terminated other than
by reason of a Nonqualifying Termination.

 

(i)                                     “Termination Period” means the period of
time beginning with a Change in Control and ending on the earlier to occur of
(1) the date which is two (2) years following such Change in Control and (2) the
Executive’s death; provided, however, that, anything in this Agreement to the
contrary notwithstanding, if a Change in Control occurs and if the Executive’s
employment with the Company was terminated prior to the date on which the Change
in Control occurs, and if it is reasonably demonstrated by the Executive that
such termination of employment (a) was at the request of a third party who was
taking steps reasonably calculated to effect a Change in Control or
(b) otherwise arose in connection with or in anticipation of a Change in
Control, then for purposes of this Agreement, “Termination Period” means the
period of time commencing upon the date immediately prior to the date of such
termination of employment and ending on the earlier to occur of (x) two
(2) years following such Change in Control and (y) the Executive’s death.

 

4

--------------------------------------------------------------------------------


 

2.                                       Obligations of the Executive.  The
Executive agrees that in the event any person or group attempts a Change in
Control, he shall not voluntarily leave the employ of the Company without Good
Reason (a) until such attempted Change in Control terminates or (b) if a Change
in Control shall occur, until 90 days following such Change in Control.

 

3.                                       Payments and Benefits Upon Termination
of Employment.  If during the Termination Period the employment of the Executive
shall terminate, other than by reason of a Nonqualifying Termination, and the
Executive (or the Executive’s executor or other legal representative in the case
of the Executive’s death or disability following such termination) executes a
noncompetition, nonsolicitation and confidentiality agreement and release of
claims substantially in the form of Exhibit A hereto (the “Noncompetition
Agreement and Release”) within 45 days following the Termination Date, the
Company shall provide to the Executive, as compensation for services rendered to
the Company, and in consideration of the covenants set forth in the
Noncompetition Agreement and Release, the payments and benefits described in
this Section 3.  The Executive shall forfeit the payments and benefits described
in this Section 3 in the event that the Executive fails to execute and deliver
the Noncompetition Agreement and Release to the Company in accordance with the
timing and other provisions of the preceding sentence or revokes such
Noncompetition Agreement and Release prior to the date the release of claims
contained therein becomes effective.  For certainty and not intending to extend
the provisions above to any equity award, in no event shall such forfeiture as
described herein shall apply to the payment of any Transition RSUs (as defined
in the Executive’s employment agreement with the Company, dated as of
September 30, 2010) or any dividend equivalents credited with respect to the
Transition RSUs.  For purposes of this Agreement, the Executive shall be
considered to have a termination of employment with the Company and its
subsidiaries on the date the Executive has a “separation from service” as
described under Section 409A of the Code and the guidance and Treasury
Regulations issued thereunder with the Company and its subsidiaries.  Any amount
paid pursuant to this Section 3 shall be paid in lieu of any other severance
payments and benefits, which benefits may, without limitation, include pay in
lieu of notice, salary continuation through a contractual notice period or
enhanced supplemental pension benefits conferred, in any event as a result of
termination of employment, from the Company or any of its subsidiaries which are
not payable pursuant to this Agreement, but are payable pursuant to an
employment agreement or other compensation arrangement entered into between such
Employee and the Company or any of its subsidiaries.

 

(a)                                  Except as otherwise provided in Section 6,
and conditioned upon the Executive’s execution of the Noncompetition Agreement
and Release without revocation within the time period described in the preceding
provisions of this Section 3, the Company shall pay to the Executive (or the
Executive’s beneficiary or estate, as the case may be) on the 60th day following
the later to occur of the Termination Date or the Change in Control:

 

(1)                                  a cash amount (subject to any applicable
payroll or other taxes required to be withheld pursuant to Section 7 and any
deductions authorized by the Executive) equal to the sum of (i) the Executive’s
full annual base salary from the Company and its affiliated companies through
the Termination Date, to the extent not theretofore paid, (ii) the average of
the Executive’s annual cash incentive for each of the three fiscal years
immediately preceding the fiscal year in which the Termination Date occurs,
multiplied by a fraction, the numerator of which is the number of days in the

 

5

--------------------------------------------------------------------------------


 

fiscal year in which the Termination Date occurs and the denominator of which is
365 or 366, as applicable, and (iii) any accrued vacation pay, in each case to
the extent not theretofore paid; plus

 

(2)                                  a lump sum cash amount (subject to any
applicable payroll or other taxes required to be withheld pursuant to Section 7
and any deductions authorized by the Executive) in an amount equal to two
(2) times the sum of (a) Executive’s annual base salary from the Company and its
affiliated companies in effect on the Termination Date and (b) the average
incentive compensation paid to the Executive by the Company for the previous two
years; plus

 

(3)                                  a lump sum cash amount (subject to any
applicable payroll or other taxes required to be withheld pursuant to Section 7
and any deductions authorized by the Executive) in an amount equal to the amount
forfeited by the Executive under any qualified defined contribution plan
maintained by the Company or any of its subsidiaries as a result of the
Executive’s termination of employment.

 

(b)                                 The Executive shall become fully (100%)
vested in the Executive’s accrued benefits under the Aon Corporation Excess
Benefit Plan, the Aon Corporation Supplemental Savings Plan and the Aon
Corporation Supplemental Employee Stock Ownership Plan, or successor plans in
effect on the date of the Executive’s termination of employment (the
“Nonqualified Plans”).  The Executive’s accrued benefits under the Aon
Corporation Excess Benefit Plan or the Aon Corporation Supplemental Savings
Plan, whichever plan is applicable to the Executive on the date of the
Executive’s termination of employment, shall be determined by crediting the
Executive with two (2) additional years of age and service credits and, in the
case of the Aon Corporation Supplemental Savings Plan, two (2) additional years
of Retirement Plan Contributions.

 

(c)                                  For the period commencing on the
Termination Date and ending on the earlier of (i) the date which is two
(2) years following the Termination Date and (ii) the date on which the
Executive becomes eligible to participate in and receive medical, dental and
life insurance benefits under a plan or arrangement sponsored by another
employer having benefits substantially equivalent to the benefits provided
pursuant to this Section 3(c), the Company shall continue the Executive’s
medical, dental and life insurance coverage, under the Company-sponsored plans
or otherwise, upon the same terms and otherwise to the same extent as such
coverage shall have been in effect immediately prior to the Executive’s
Termination Date, and the Company and the Executive shall share the costs of the
continuation of such medical, dental and life insurance coverage in the same
proportion as such costs were shared immediately prior to the Termination Date;
provided, that the cost of any medical insurance plan premium reimbursement paid
by the Company to the Executive following the end of the continuation coverage
period under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, shall be the full cost thereof; provided, further, the Company’s share
of the cost of the continuation of coverage under any self-insured medical
reimbursement plan that is subject to Section 105(h) of the Code shall be
included in the Executive’s taxable income from the Company.  Such continuation
of medical and dental coverage shall be in satisfaction of the Company’s
obligations under the Consolidated Omnibus Budget Reconciliation Act of 1985

 

6

--------------------------------------------------------------------------------


 

(COBRA).  Payment or reimbursement of expenses incurred by the Executive
pursuant to this Section 3(c) shall be made promptly and in no event later than
December 31 of the year following the year in which such expenses were incurred,
and the amount of expenses eligible for reimbursement, or in-kind benefits
provided, in any year shall not affect the amount of expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other year, except for
any limit on the amount of expenses that may be reimbursed under an arrangement
described in Section 105(b) of the Code.  Additionally, such right to payment or
reimbursement, or in-kind benefits to be provided, shall not be subject to
liquidation or exchange for another benefit.  If the Executive is a “specified
employee” under Section 409A of the Code, the full cost of the continuation or
provision of employee benefits described under this Section 3(c) (other than any
cost of medical or dental benefit plans or programs or the cost of any other
plan or program that is exempt from Section 409A of the Code) shall be paid by
the Executive until the earlier to occur of the Executive’s death or the date
that is six months and one day following the Executive’s termination of
employment, and such cost shall be reimbursed by the Company or the applicable
subsidiary to, or on behalf of, the Executive in a lump sum cash payment on the
earlier to occur of the Executive’s death or the date that is six months and one
day following the Executive’s termination of employment.

 

4.                                       Vesting of Equity Awards Upon
Termination Date; Exercise Period.  Immediately upon the Executive’s Termination
Date, all stock options and other equity awards, if any, granted by the Company
to the Executive (or stock options and other equity awards granted in
substitution therefor by an acquiror of, or successor to, the Company) that are
not otherwise exercisable or vested shall become exercisable and vested in
full.  Notwithstanding the foregoing, the time or schedule of any payment or
amount scheduled to be paid pursuant to the terms of this Section 4, including
but not limited to any restricted stock unit or other equity-based award,
payment or amount that provides for the “deferral of compensation” (as such term
is defined under Section 409A of the Code), may not be accelerated except as
otherwise permitted under Section 409A of the Code and the guidance and Treasury
regulations issued thereunder.  With respect to any and all outstanding stock
options granted by the Company to the Executive, each such option shall remain
exercisable following the Executive’s termination of employment until and
including the expiration date of the term of the option (as set forth in the
written agreement relating to such option).

 

5.                                       Code Section 4999 Excise Tax. 
(a) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that (i) any payment, award, benefit or distribution (or any
acceleration of any payment, award, benefit or distribution) by the Company (or
any of its affiliated entities) or any entity which effectuates a Change in
Control (or any of its affiliated entities) to or for the benefit of the
Executive (whether pursuant to the terms of this Agreement or otherwise) (the
“Payments”) would be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), and (ii) the reduction of the amounts payable to the
Executive under this Agreement to the maximum amount that could be paid to the
Executive without giving rise to the Excise Tax (the “Safe Harbor Cap”) would
provide the Executive with a greater after-tax amount than if such amounts were
not reduced, then the amounts payable to the Executive under this Agreement
shall be reduced (but not below zero) to the Safe Harbor Cap.  The reduction of
the amounts payable hereunder, if applicable, shall be made to the extent
necessary in the following order: (i) the acceleration of vesting of stock
options with an exercise

 

7

--------------------------------------------------------------------------------


 

price that exceeds the then fair market value of the stock subject to the award
and of other equity awards, provided that such stock options and of other equity
awards are not permitted to be valued under Treasury Regulation Section 1.280G-1
Q/A — 24(c); (ii) the payments under Section 3(a); (iii) the payments and
benefits under Section 3(b); (iv) the payments and benefits under Section 3(c);
(v) any equity awards accelerated pursuant to Section 4 or otherwise valued at
full value, provided that such equity awards are not permitted to be valued
under Treasury Regulation Section 1.280G-1 Q/A — 24(c); (vi) the acceleration of
vesting of stock options with an exercise price that exceeds the then fair
market value of the stock subject to the award and other equity awards, provided
that such stock options and other equity awards are permitted to be valued under
Treasury Regulation Section 1.280G-1 Q/A — 24(c); and (vii) the acceleration of
vesting of all other stock options and equity awards on a basis resulting in the
highest amount retained by the Executive.  For purposes of reducing the Payments
to the Safe Harbor Cap, only amounts payable under this Agreement (and no other
Payments) shall be reduced.  If the reduction of the amounts payable hereunder
would not result in a greater after-tax result to the Executive, no amounts
payable under this Agreement shall be reduced pursuant to this provision. 
Notwithstanding the foregoing, payment of the Transition RSUs or any dividend
equivalents credited with respect to the Transition RSUs shall not be subject to
any reduction as provided in this Section 3.

 

(b)                                 All determinations required to be made under
this Section shall be made by the public accounting firm that is retained by the
Company as of the date immediately prior to the Change in Control (the
“Accounting Firm”) which shall provide detailed supporting calculations both to
the Company and the Executive within fifteen (15) business days of the receipt
of notice from the Company or the Executive that there has been a Payment, or
such earlier time as is requested by the Company.  Notwithstanding the
foregoing, in the event (i) the Board shall determine prior to the Change in
Control that the Accounting Firm is precluded from performing such services
under applicable auditor independence rules or (ii) the Audit Committee of the
Board determines that it does not want the Accounting Firm to perform such
services because of auditor independence concerns or (iii) the Accounting Firm
is serving as accountant or auditor for the person(s) effecting the Change in
Control, the Board shall appoint another nationally recognized public accounting
firm to make the determinations required hereunder (which accounting firm shall
then be referred to as the Accounting Firm hereunder).  All fees, costs and
expenses (including, but not limited to, the costs of retaining experts) of the
Accounting Firm shall be borne by the Company.  If payments are reduced to the
Safe Harbor Cap or the Accounting Firm determines that no Excise Tax is payable
by the Executive without a reduction in payments, the Accounting Firm shall
provide a written  opinion to the Executive to the effect that the Executive is
not required to report any Excise Tax on the Executive’s federal income tax
return, and that the failure to report the Excise Tax, if any, on the
Executive’s applicable federal income tax return will not result in the
imposition of a negligence or similar penalty.  The determination by the
Accounting Firm shall be binding upon the Company and the Executive (except as
provided in Section 5(c) below).

 

(c)                                  If it is established pursuant to a final
determination of a court or an Internal Revenue Service (the “IRS”) proceeding
which has been finally and conclusively resolved, that Payments have been made
to, or provided for the benefit of, the Executive by the Company which are in
excess of the limitations provided in this Section (referred to hereinafter as
an “Excess Payment”), the Executive shall repay the Excess Payment to the
Company on

 

8

--------------------------------------------------------------------------------


 

demand, together with interest on the Excess Payment at the applicable federal
rate (as defined in Section 1274(d) of the Code) from the date of the
Executive’s receipt of such Excess Payment until the date of such repayment.  As
a result of the uncertainty in the application of Section 4999 of the Code at
the time of the determination, it is possible that Payments which will not have
been made by the Company should have been made (an “Underpayment”), consistent
with the calculations required to be made under this Section.  In the event that
it is determined (i) by the Accounting Firm, the Company (which shall include
the position taken by the Company, or together with its consolidated group, on
its federal income tax return) or the IRS or (ii) pursuant to a determination by
a court, that an Underpayment has occurred, the Company shall pay an amount
equal to such Underpayment to the Executive within 10 days of such determination
together with interest on such amount at the applicable federal rate from the
date such amount would have been paid to the Executive until the date of
payment.  The Executive shall cooperate, to the extent the Executive’s expenses
are reimbursed by the Company, with any reasonable requests by the Company in
connection with any contests or disputes with the IRS in connection with the
Excise Tax or the determination of the Excess Payment.  Notwithstanding the
foregoing, in the event that amounts payable under this Agreement were reduced
pursuant to Section 5(a) and the present value of any Payment is subsequently
re-determined by the Accounting Firm within the context of Treasury Regulation
Section 1 280G-1 Q/A 33 that reduces the value of the Payment, the Company shall
promptly pay to Executive any amounts payable under this Agreement that were not
previously paid solely as a result of Section 5(a), subject to the Safe Harbor
Cap.

 

(d)                                 A payment or reimbursement of expenses
described in this Section 5 shall be made promptly and in no event later than
December 31 of the year following the year in which such expenses were incurred,
any reimbursement of expenses incurred due to a tax audit or litigation shall be
made no later than the end of the calendar year immediately following the
calendar year in which the taxes that are the subject of the audit or litigation
are remitted to the taxing authority, or, if no taxes are to be remitted, the
end of the calendar year following the calendar year in which the audit or
litigation is completed, and the amount of such expenses eligible for payment or
reimbursement in any year shall not affect the amount of such expenses eligible
for payment or reimbursement in any other year nor shall such right to payment
or reimbursement be subject to liquidation or exchange for another benefit.

 

(e)                                  For the avoidance of doubt, this Section 5
shall not limit or supersede any rights the Executive may have for any tax
gross-up protection for any excise taxes imposed under Section 4999 of the Code
arising out of, or in any way in connection with, the acquisition by the Company
(or one of its wholly-owned subsidiaries) of or with Hewitt Associates, Inc.
that was consummated on October 1, 2010.

 

6.                                       Delay of Payments.  (a)  Except as
otherwise provided in Section 6(b) below, in the event that any payment or
distribution or portion of any payment or distribution to be made to the
Executive under Section 3(a) of this Agreement cannot be characterized as a
“short term deferral” for purposes of Section 409A of the Code or is not
otherwise exempt from the provisions of Section 409A of the Code, and “Change in
Control” as defined for purposes of this Agreement does not satisfy the
requirements of a change in control event as described in Section 409A of the
Code and the guidance and regulations issued thereunder or, if “Change in

 

9

--------------------------------------------------------------------------------


 

Control” does satisfy such requirements under Code Section 409A, the Termination
Date is not within two years following the Change in Control in accordance with
Treasury Regulation Section 1.409A-3(c)(1), then an amount equal to the
aggregate severance payments that would otherwise be payable to the Executive
upon an involuntary termination of employment under any other employment
agreement or other compensation arrangement entered into between the Executive
and the Company or any of its subsidiaries shall be paid to the Executive at the
same time and in the same form of payment as such other severance payments would
otherwise be paid and the remainder of the payment or distribution, or portion
thereof, under Section 3(a) of this Agreement shall be paid in accordance with
Section 3(a).

 

(b)                                 In the event that any payment or
distribution or portion of any payment or distribution to be made to the
Executive hereunder cannot be characterized as a “short term deferral” for
purposes of Section 409A of the Code or is not otherwise exempt from the
provisions of Section 409A of the Code, and the Executive is determined to be a
“specified employee” under Section 409A of the Code, such portion of the payment
shall be delayed until the earlier to occur of the Executive’s death or the date
that is six months and one day following the Executive’s termination of
employment with the Company and its subsidiaries (the “Delay Period”).  Upon the
expiration of the Delay Period, the payments delayed pursuant to this Section 6
shall be paid to the Executive or his beneficiary in a lump sum, and any
remaining payments due under this Agreement shall be payable in accordance with
their original payment schedule.

 

7.                                       Withholding Taxes.  The Company may
withhold from all payments due to the Executive (or the Executive’s beneficiary
or estate) hereunder all taxes which, by applicable federal, state, local or
other law, the Company is required to withhold therefrom.

 

8.                                       Reimbursement of Expenses.  If any
contest or dispute shall arise under this Agreement involving termination of the
Executive’s employment with the Company or involving the failure or refusal of
the Company to perform fully in accordance with the terms hereof, the Company
shall reimburse the Executive, on a current basis, for all legal fees and
expenses, if any, incurred by the Executive in connection with such contest or
dispute; provided, however, that in the event the resolution of any such contest
or dispute includes a finding denying, in total, the Executive’s claims in such
contest or dispute, the Executive shall be required to reimburse the Company,
over a period of 12 months from the date of such resolution, for all sums
advanced to the Executive pursuant to this Section 8.  Payment or reimbursement
of expenses described in this Section 8 shall be made promptly and in no event
later than December 31 of the year following the year in which such expenses
were incurred, and the amount of such expenses eligible for payment or
reimbursement in any year shall not affect the amount of such expenses eligible
for payment or reimbursement in any other year nor shall the right to payment or
reimbursement be subject to liquidation or exchange for another benefit.

 

9.                                       Operative Event.  No amounts shall be
payable hereunder unless and until there is a Change in Control.

 

10.                                 Termination of Agreement.  (a)  This
Agreement shall be effective on the date hereof and shall continue until
terminated by the Company as provided in Section 10(b); provided, however, that
this Agreement shall terminate in any event upon the earlier to occur of

 

10

--------------------------------------------------------------------------------


 

(1) termination of the Executive’s employment with the Company prior to a Change
in Control and (2) the Executive’s death.

 

(b)  The Company shall have the right prior to a Change in Control, in its sole
discretion, pursuant to action by the Board, to approve the termination of this
Agreement, which termination shall not become effective until the date fixed by
the Board for such termination, which date shall be at least 120 days after
notice thereof is given by the Company to the Executive in accordance with
Section 13; provided, however, that no such action shall be taken by the Board
during any period of time when the Board has knowledge that any person has taken
steps reasonably calculated to effect a Change in Control until, in the opinion
of the Board, such person has abandoned or terminated its efforts to effect a
Change in Control; and provided further, that in no event shall this Agreement
be terminated in the event of a Change in Control.

 

11.                                 Scope of Agreement.  Nothing in this
Agreement shall be deemed to entitle the Executive to continued employment with
the Company or its subsidiaries and, subject to Section 2 hereof, if the
Executive’s employment with the Company shall terminate prior to a Change in
Control, then the Executive shall have no further rights under this Agreement;
provided, however, that any termination of the Executive’s employment following
a Change in Control shall be subject to all of the provisions of this Agreement.

 

12.                                 Successors; Binding Agreement.

 

(a)  This Agreement shall not be terminated by any merger or consolidation of
the Company whereby the Company is or is not the surviving or resulting
corporation or as a result of any transfer of all or substantially all of the
assets of the Company.  In the event of any such merger, consolidation or
transfer of assets, the provisions of this Agreement shall be binding upon the
surviving or resulting corporation or the person or entity to which such assets
are transferred.

 

(b)  The Company agrees that concurrently with any merger, consolidation or
transfer of assets referred to in Section 12(a), it will cause any successor or
transferee unconditionally to assume, by written instrument delivered to the
Executive (or the Executive’s beneficiary or estate), all of the obligations of
the Company hereunder.  Failure of the Company to obtain such assumption prior
to the effectiveness of any such merger, consolidation or transfer of assets
shall be a breach of this Agreement and shall entitle the Executive to
compensation and other benefits from the Company in the same amount and on the
same terms as the Executive would be entitled hereunder if the Executive’s
employment were terminated following a Change in Control other than by reason of
a Nonqualifying Termination during the Termination Period.  For purposes of
implementing the foregoing, the date on which any such merger, consolidation or
transfer becomes effective shall be deemed the Date of Termination.

 

(c)  This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.  If the Executive shall
die while any amounts would be payable to the Executive hereunder had the
Executive continued to live, all such amounts, unless otherwise provided herein,
shall be paid in accordance with the terms of this Agreement to such

 

11

--------------------------------------------------------------------------------


 

person or persons appointed in writing by the Executive to receive such amounts
or, if no person is so appointed, to the Executive’s estate.

 

13.                                 Notices.  (a)  For purposes of this
Agreement, all notices and other communications required or permitted hereunder
shall be in writing and shall be deemed to have been duly given when delivered
or five days after deposit in the United States mail, certified and return
receipt requested, postage prepaid, addressed (1) if to the Executive, to the
last known residential address on file for the Executive with the Company, and
if to the Company, to Aon Corporation, 200 East Randolph Drive, Chicago,
Illinois 60602, 3d Floor, attention General Counsel, with a copy to the
Secretary, or (2) to such other address as either party may have furnished to
the other in writing in accordance herewith, except that notices of change of
address shall be effective only upon receipt.

 

(b)                                 A written notice of the Executive’s
Termination Date by the Company or the Executive, as the case may be, to the
other, shall (1) indicate the specific termination provision in this Agreement
relied upon, (2) to the extent applicable, set forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated and (3) specify the
termination date (which date shall be not less than 15 days after the giving of
such notice).  The failure by the Executive or the Company to set forth in such
notice any fact or circumstance which contributes to a showing of Good Reason or
Cause shall not waive any right of the Executive or the Company hereunder or
preclude the Executive or the Company from asserting such fact or circumstance
in enforcing the Executive’s or the Company’s rights hereunder.

 

14.                                 Full Settlement; Resolution of Disputes. 
(a) The Company’s obligation to make any payments provided for in this Agreement
and otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against the Executive or others.  In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement and, subject to Section 3(c) hereof, such amounts
shall not be reduced whether or not the Executive obtains other employment.

 

(b)                                 If there shall be any dispute between the
Company and the Executive in the event of any termination of the Executive’s
employment, then, unless and until there is a final, nonappealable judgment by a
court of competent jurisdiction declaring that such termination was for Cause,
that the determination by the Executive of the existence of Good Reason was not
made in good faith, or that the Company is not otherwise obligated to pay any
amount or provide any benefit to the Executive and the Executive’s dependents or
other beneficiaries, as the case may be, under Sections 3 and 4 hereof, the
Company shall pay all amounts, and provide all benefits, to the Executive and
the Executive’s dependents or other beneficiaries, as the case may be, that the
Company would be required to pay or provide pursuant to Sections 3 and 4 hereof
as though such termination were by the Company without Cause or by the Executive
with Good Reason; provided, however, that the Company shall not be required to
pay any disputed amounts pursuant to this Section 14(b) except upon receipt of
an undertaking by or on behalf of the Executive to repay all such amounts to
which the Executive is ultimately adjudged by such court not to be entitled.

 

12

--------------------------------------------------------------------------------


 

15.                                 Employment with, and Action by,
Subsidiaries.  For purposes of this Agreement, employment with the Company or
actions taken by the Company with respect to the Executive shall include
employment with or actions taken by any corporation or other entity in which the
Company has a direct or indirect ownership interest of 50% or more of the total
combined voting power of the then outstanding securities of such corporation or
other entity entitled to vote generally in the election of directors.

 

16.                                 Governing Law; Validity.  The
interpretation, construction and performance of this Agreement shall be governed
by and construed and enforced in accordance with the internal laws of the State
of Illinois without regard to the principle of conflicts of laws.  The
invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provisions of this Agreement,
which other provisions shall remain in full force and effect.

 

17.                                 Counterparts.  This Agreement may be
executed in two counterparts, each of which shall be deemed to be an original
and both of which together shall constitute one and the same instrument.

 

18.                                 Miscellaneous.  No provision of this
Agreement may be modified or waived unless such modification or waiver is agreed
to in writing and signed by the Executive and by a duly authorized officer of
the Company.  No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  Failure by the Executive or the Company to insist upon strict
compliance with any provision of this Agreement or to assert any right the
Executive or the Company may have hereunder, including, without limitation, the
right of the Executive to terminate employment for Good Reason, shall not be
deemed to be a waiver of such provision or right or any other provision or right
of this Agreement.

 

19.                                 Prohibition on Acceleration of Payments. 
The time or schedule of any payment or amount scheduled to be paid pursuant to
the terms of this Agreement, or pursuant to the terms of any other employment
agreement or compensation arrangement entered into between the Executive and the
Company or any of its subsidiaries, may not be accelerated hereunder, or under
any such other employment agreement or other compensation arrangement, except as
otherwise permitted under Section 409A of the Code and the guidance and Treasury
Regulations issued thereunder.

 

20.                                 Code Section 409A.  The parties intend that
this Agreement and the benefits provided hereunder be interpreted and construed
to comply with Section 409A of the Code to the extent applicable thereto. 
Notwithstanding any provision of the Agreement to the contrary, the Agreement
shall be interpreted and construed consistent with this intent, provided that
the Company shall not be required to assume any increased economic burden in
connection therewith.  Although the Company intends to administer the Agreement
so that it will comply with the requirements of Section 409A of the Code, the
Company does not represent or warrant that the Agreement will comply with
Section 409A of the Code or any other provision of federal, state, local or
non-United States law.

 

13

--------------------------------------------------------------------------------


 

21.                                 Entire Agreement.  This Agreement supersedes
the Severance Agreement (or Change in Control Agreement)  between the parties
entered into, and approved by the Board for execution by the parties, in 2006
and any and all similar agreements entered into by the parties prior to the date
hereof.  This Agreement constitutes the entire understanding between the parties
with respect to the Executive’s severance pay in the event of a termination of
the Executive’s employment with the Company in connection with a Change in
Control; provided, however, that except as otherwise expressly set forth in this
Agreement, the rights of, and benefits payable to, the Executive, the
Executive’s estate or the Executive’s beneficiaries pursuant to this Agreement
are in addition to any rights of, or benefits payable to, the Executive, the
Executive’s estate or the Executive’s beneficiaries under any other employee
benefit plan or broad-based compensation program of the Company.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer of the Company and the Executive has executed this
Agreement as of the day and year first above written.

 

 

AON CORPORATION

 

 

 

 

 

 

 

By:

/s/ Jeremy G.O. Farmer

 

Its:

SVP + Head of Human Resources

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Russell P. Fradin

 

Russell P. Fradin

 

15

--------------------------------------------------------------------------------


 

EXHIBIT A TO
 AGREEMENT

 

NONCOMPETITION, NONSOLICITATION,

CONFIDENTIALITY AGREEMENT AND RELEASE OF CLAIMS

 

This Noncompetition, Nonsolicitation, Confidentiality Agreement and Release of
Claims (this “Noncompetition Agreement”) is executed by Aon Corporation, a
Delaware corporation (the “Company”), and                                 (the
“Executive”) pursuant to the Change in Control Agreement dated as of
                              , 20     between the Company and the Executive
(the “Agreement”).

 

WHEREAS, the Executive’s employment with the Company and its subsidiaries is
terminating;

 

WHEREAS, the Executive acknowledges that the benefits to be provided to the
Executive under the Agreement are in consideration of, and are sufficient to
support, the covenants set forth in this Noncompetition Agreement; and

 

WHEREAS, the Executive understands that the Company regards the representations
and covenants by the Executive in this Noncompetition Agreement as material and
that the Company is relying on such representations and covenants in paying
amounts to the Executive pursuant to the Agreement.

 

NOW, THEREFORE, the Company and the Executive hereby agree as follows:

 

1.                                       Severance Benefits.  The Executive’s
employment with the Company and its subsidiaries shall terminate on
                , and the Executive shall receive the severance benefits set
forth in the Agreement in accordance with the terms and subject to the
conditions thereof.

 

2.                                       Restrictive Covenants.  The Executive
acknowledges and agrees that the provisions in Sections 4, 5 and 6 of the
Executive’s employment agreement with the Company, dated as of [September]     ,
2010 (the “Employment Agreement”) shall continue to apply.

 

3.                                       General Release of All Claims.  (a) For
valuable consideration, the adequacy of which is hereby acknowledged, the
undersigned Executive, on his own behalf and on behalf of his heirs, executors,
administrators, successors, representatives and assigns, does herein knowingly
and voluntarily unconditionally release, waive, and fully discharge the Company
and its subsidiaries (including successors and assigns thereof) and all of their
respective past, present and future employees, officers, directors, agents,
affiliates, parents, predecessors, administrators, representatives, attorneys,
and shareholders, and employee benefit plans, from any and all legal claims,
liabilities, suits, causes of action (whether before a court or an
administrative agency), damages, costs, attorneys’ fees, interest, injuries,
expenses, debts, or demands of any nature whatsoever, known or unknown,
liquidated or unliquidated, absolute or contingent, at law or in equity, which
were or could have been filed with any Federal, state or local court, agency,
arbitrator or any other entity, based directly on indirectly on the Executive’s

 

16

--------------------------------------------------------------------------------


 

employment with and separation from the Company or based on any other alleged
act or omission by or on behalf of the Company prior to the Executive’s signing
this Noncompetition Agreement.  Without limiting the generality of the foregoing
terms, this Noncompetition Agreement and this Section providing a general
release of all claims specifically includes all claims based on the terms,
conditions, and privileges of employment, and those based on breach of contract
(express or implied), tort, harassment, intentional infliction of emotional
distress, defamation, negligence, privacy, employment discrimination,
retaliation, discharge not for just cause, constructive discharge, wrongful
discharge, the Age Discrimination in Employment Act of 1967, as amended (the
“ADEA”), the Older Workers Benefit Protection Act of 1990, the Worker Adjustment
and Retraining Notification Act, as amended, Executive Order 11,141 (age
discrimination), Title VII of the Civil Rights Act of 1964, as amended, the
Civil Rights Act of 1991, the Civil Rights Act of 1866 and 1871, Section 1981
through 1988 of Title 42 of the United States Code, as amended, 41 U.S.C.
Section 1981 (discrimination), 29 U.S.C. Section 206(d)(1) (equal pay),
Executive Order 11,246 (race, color, religion, sex and national origin
discrimination), the National Labor Relations Act, the Equal Pay Act of 1993,
the Americans with Disabilities Act of 1990, the Occupational Safety and Health
Act, as amended, the Family Medical Leave Act, the Immigration Reform and
Control Act, as amended, the Vietnam Era Veterans Readjustment Assistance Act,
Sections 503-504 of the Rehabilitation Act of 1973 (handicap rehabilitation),
the Employee Retirement Income Security Act of 1974, as amended, any federal,
state or local fair employment, civil or human rights, wage and hour laws and
wage payment laws, and any other Federal, state, local or other governmental
statutes, laws, ordinances, regulations and orders, under common law, and under
any Company policy, procedure, bylaw or rule.  This Section 3 of the
Noncompetition Agreement shall not waive or release any rights or claims (i)
that the Executive may have which arise after the date of this Noncompetition
Agreement or that arise under or are preserved by the Agreement, and shall not
waive any claims for benefits required by applicable law (including
post-termination health-continuation insurance benefits required by state or
Federal law) or claims arising under the terms of any applicable plan, program
or other arrangement of the Company; (ii) for payments and benefits under
Sections 3 and 4 of the Agreement; (iii) for indemnification (including
advancement of attorneys’ fees) and directors and officers liability insurance;
(iv) any rights to the payment of the Transition RSUs (as defined in the
Employment Agreement) and any dividend equivalents credited with respect to the
Transition RSUs; (v) any tax gross-up payment in connection with any excise
taxes imposed under Section 4999 of the Internal Revenue Code of 1986, as
amended, in connection with the Company’s (or one of its wholly-owned
subsidiaries) corporate transaction with Hewitt Associates, Inc. that was
completed on         , 2010; and (vi) for any rights for any equity awards
pursuant to the terms of such equity grant, including, but not limited, to any
rights for accelerated vesting and extended exercise periods of exercisable
equity awards.

 

(b)  The Executive intends this Section 3 of the Noncompetition Agreement to be
binding on his successors, and the Executive specifically agrees not to file or
continue any claim in respect of matters released herein.  The Executive further
agrees, with respect of matters released herein, never to institute any suit,
complaint, proceeding, grievance or action of any kind at law, in equity, or
otherwise in any court of the United States or in any state, or in any
administrative agency of the United States or any state, county or municipality,
or before any other tribunal, public or private, against the Company arising
from or relating to his employment with or his termination of employment from
the Company and/or any other occurrences to the

 

17

--------------------------------------------------------------------------------


 

date of this Noncompetition Agreement, other than a claim challenging the
validity of this Section 3 of the Noncompetition Agreement under the ADEA or
respecting any matters not covered herein.

 

(c)  The Executive is further waiving his right to receive money or other relief
in any action instituted by him or on his behalf by any person, entity or
governmental agency in respect of matters covered by this Section 3.  Nothing in
this Section 3 shall limit the rights of any governmental agency or his right of
access to, cooperation or participation with any governmental agency, including
without limitation, the United States Equal Employment Opportunity Commission. 
The Executive further agrees to waive his rights under any other statute or
regulation, state or federal, with provides that a general release does not
extend to claims which the Executive does not know or suspect to exist in his
favor at the time of executive this Noncompetition Agreement, which if known to
him must have materially affected his settlement with the Company.

 

(d) The Executive agrees that he shall not be eligible and shall not seek or
apply for reinstatement or re-employment with the Company, and he agrees that
any application for re-employment may be rejected without explanation or
liability pursuant to this provision.

 

(e) In further consideration of the promises made by the Company in this
Noncompetition Agreement, the Executive specifically waives and releases the
Company, to the extent set forth in this Section 3, from all claims the
Executive may have as of the date of this Noncompetition Agreement, whether
known or unknown, arising under the ADEA.  The Executive further agrees that:

 

(1) the Executive’s waiver of rights under Section 3 of this Noncompetition
Agreement is knowing and voluntary and in compliance with the Older Workers
Benefit Protection Act of 1990 (“OWBPA”);

 

(2) the Executive understands the terms of this Section 3 of the Noncompetition
Agreement;

 

(3) the consideration offered by the Company under this Noncompetition Agreement
and the Agreement in exchange for the general release of all claims in this
Section 3 represents consideration over and above that to which the Executive
would otherwise be entitled, and that the consideration would not have been
provided had the Executive no agreed to sign this Noncompetition Agreement and
did not sign it;

 

(4) the Company is hereby advising the Executive in writing to consult with an
attorney prior to executing this Noncompetition Agreement;

 

(5) the Company is giving the Executive a period of twenty-one (21) days within
which to consider this Noncompetition Agreement;

 

(6) following the Executive’s execution of this Noncompetition Agreement, the
Executive has seen (7) days in which to revoke this Noncompetition Agreement by
written notice.  An attempted revocation not actually received by the Company
prior to the revocation deadline will not be effective; and

 

18

--------------------------------------------------------------------------------


 

(7) this Noncompetition Agreement, the Agreement, and all payments and benefits
under either or both of them shall be void and of no force and effect if the
Executive chooses to so revoke, and if the Executive chooses not to so revoke
this Noncompetition Agreement and the Agreement then become effective and
enforceable.

 

(f)  This Section 3 does not waive rights or claims that may arise under the
ADEA after the date the Executive signs this Noncompetition Agreement.  To the
extent barred by the OWBPA, the covenant not to sue contained herein does not
apply to claims under the ADEA that challenge the validity of this Section 3 of
the Noncompetition Agreement.

 

(g)  To revoke this Noncompetition Agreement, the Executive must send a written
statement of revocation to: 
                                                                    .  The
revocation must be received no later than 5:00 pm on the seventh day following
the Executive’s execution of this Noncompetition Agreement.  If the Executive
does not revoke, the eighth day following the Executive’s acceptance will be the
“effective date” of this Noncompetition Agreement.

 

4.                                       Entire Agreement.  The Agreement and
this Noncompetition Agreement constitute the entire understanding between the
parties.  The Executive has not relied on any oral statements that are not
included in the Agreement or this Noncompetition Agreement.

 

5.                                       Severability.  If any provision of this
Noncompetition Agreement shall be held invalid or unenforceable, such invalidity
or unenforceability shall not affect any other provision hereof, and this
Noncompetition Agreement shall be construed and enforced as if such provision
had not been included.

 

6.                                       Governing Law.  This Noncompetition
Agreement shall be construed, interpreted and applied in accordance with the
internal laws of the State of Illinois without regard to the principles of
conflicts of laws.

 

IN WITNESS WHEREOF, the Company has caused this Noncompetition Agreement to be
executed by a duly authorized officer of the Company and the Executive has
executed this Noncompetition Agreement as of the day and year first above
written.

 

 

AON CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

[Executive’s Name]

 

19

--------------------------------------------------------------------------------